Tag Mech. Sys., Inc. v Dworkin Constr. Corp. (USA) (2017 NY Slip Op 09108)





Tag Mech. Sys., Inc. v Dworkin Constr. Corp. (USA)


2017 NY Slip Op 09108


Decided on December 22, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 22, 2017

[*1]TAG MECHANICAL SYSTEMS, INC., PLAINTIFF-RESPONDENT, 
vDWORKIN CONSTRUCTION CORP. (USA), DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER Motion for leave to appeal to the Court of Appeals denied.